Title: To Benjamin Franklin from Cadwallader Colden, 17 September 1744
From: Colden, Cadwallader
To: Franklin, Benjamin


Sir
New York 17th of Septr. 1744
I have Yours of the 13th and am glad to find by it that you have an opportunity of conversing with a Gentleman who I believe is both willing and Capable of promoting your Philosophical Design. You’l perceive by what you receive on these Sheets that I have open’d to my self a large Prospect either into Nature or into Fairyland and I have in my Imaginations made some steps into the Country but as the whole of this way of thinking is entirely new I am desirous to lay it step by step before my Friends for their remarks that thereby I may be either incouraged to go on in an amusement of this kind or be prevented in throwing away time uselessly which may be better imploy’d (in my time of life especially). What I now send is only design’d for your Perusal and Mr. Logan’s. I shall take it as the surest mark of Friendship if both or either of you will take the trouble to make your remarks [and] give your opinion on this way of thinking without reserve. I am to return home tomorrow. My humble Service to Mr. Logan and Mr. Bartram. I am
To Mr Benjn Franklin
